DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “main structure being configured to engage” in claims 25-32 and “a coupling structure being adapted to conform” in claims 25-28 and 32, a “geometric feature adapted to mate” in claim 26. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin et al (WO 2013/188625) in view of Eli (2009/0171138) and further in view of Plisek (DE 195 09 004).
Regarding claim 25, Mauldin et al disclose a coupling pad (abstract, p.13, ll.11-15 – deformable coupling pad and frame units) for use with an ultrasound therapy device, the coupling pad comprising a main structure (p.13, ll.14-15 - frame units, p.13, ll.30-32 - 1034A-C assembly which hold the transducers) and a coupling structure (p.13, ll.9-11 - coupling pad) supported by the main structure (figs 10A and 10B disclose the use of the coupling pad with the transducer assembly, figure 11 visualizes the coupling structure supported by the main structure, p.22, ll.1-3 – example 11 can include or be combined with subject matter of one or any combination of examples 1 through 10), the coupling structure being adapted to conform to tissue around the subject’s vagina (fig.11, p.13, ll.11-15 - deformable coupling pad conformed to a tissue surface), the main structure being configured to engage the subject’s body in a manner that maintains intimate contact between the coupling structure and tissue around the tissue (frames that can adjust or to conform to portions of the assembly to the tissue surface – p.13, ll.14-16); the coupling pad configured to interface with and conform to an ultrasound transducer face of the ultrasound device, and wherein conformability of the coupling pad to the tissue around the subject and conformability of the coupling pad to the ultrasound face allows appropriate energy conduction between the ultrasound transducer and the tissue around the subject (ultrasound transducers are coupled to the coupling pad 1020A and 1020B or 1120 as shown in figures 10A, 10B and 11, the coupling pad of the claim is considered to be the deformable coupling pad and frame units of the prior art.  Examiner notes the apparatus of Mauldin et al provides conformability and the claim does not disclose what is considered “appropriate energy conduction.”  Further, Mauldin et al disclose the structure of the coupling pad as set forth in the claim and would therefore provide the same function of “allow appropriate energy”).
The claim as written does not provide a specific structural limitation of the coupling structure which causes the coupling structure to be specially “adapted to conform” to tissue around the subject’s vagina.  Examiner’s position is the structure of Mauldin et al is “adapted to conform” to tissue around the subject’s vagina because of the deformable coupling pad and the adjustable frame including hinges which adjust or conform portions of the assembly to the tissue structure as set forth above, the tissue structure in this case being the vagina (p.13, ll.9-15).  Examiner’s position is the coupling structure “being adapted to conform to tissue around the subject vagina” is directed to the intended use of the coupling pad and does not provide a patentable distinction between Mauldin et al and the claimed invention.  For purposes of compact prosecution, Examiner recognizes Mauldin et al fails to explicitly disclose conforming to tissue around the subject’s vagina and an ultrasound therapy device as well as the main structure being configured to engage the subject’s body in a manner that maintains intimate contact between the coupling structure and tissue around the subject’s vagina.
However, Eli teaches in the same medical field of endeavor, the coupling structure being adapted to conform to tissue around the subject’s vagina; and the main structure being configured to engage the subject’s body in a manner that maintains intimate contact between the coupling structure and tissue around the subject’s vagina ([0117], fig.7; pad 704 create ultrasonic waves that move vertically inward through the vagina) and an ultrasound therapy device (a device for fertility control and management through the application of acoustic energy - abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable coupling pad and container which conforms to the tissue surface and ultrasound device of Mauldin et al with tissue around the subject’s vagina and an ultrasound therapy device of Eli as it would provide a coupling pad which provides a structure to direct ultrasonic waves toward the vagina for applications of therapy for the female reproductive system (Eli – [0117]) as well as provide transducers for image guided therapeutic output as is well-known in the ultrasound medical field of endeavor.
Mauldin et al as modified by Eli disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the main structure comprises a top portion with a first opening adapted to receive the coupling structure and a bottom portion with a second opening adapted to receive the ultrasound transducer face.
However, Plisek teaches in the same medical field of endeavor, wherein the main structure comprises a top portion with a first opening (semi-circular recess housing the coupling pad) adapted to receive the coupling structure (coupling pad 7A) and a bottom portion with a second opening (central opening 16) adapted to receive the ultrasound transducer face (ultrasonic applicator 17 – fig.2, source  can be any source, for example a piezoelectric ultrasonic transducer – p.4, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coupling pad of Mauldin et al as modified by Eli with a first opening and a second opening of Plisek as it would provide housings for the various components of the coupling pad to provide an integral unit which is able to be disassembled.
Regarding claim 26, Mauldin et al disclose whrein the main structure comprises a geometric feature adapted to mate with an ultrasound transducer adapted to orient the ultrasound transducer with the coupling pad (p.13, ll. 11-16 - one or more transducers can be conformed to a tissue surface such as by placing transducer elements on respective frame units that can adjust or conform portions of the assembly to the tissue).
Regarding claim 27, Mauldin et al disclose wherein the main structure is deformable (p.3, ll. 7-9 - one or more of a deformable housing or a deformable coupling pad can be used; p.13, ll.11-16 – respective frame units that can adjust or conform portions of the assembly to the tissue).
Regarding claim 29, Mauldin et al disclose wherein the coupling structure comprises ultrasound coupling medium (p.8, ll.20-22, p.22, ll.4-8 – fluid or get can be included in a cavity region within the coupling pad, such as to couple acoustic energy from the transducer to a tissue region).
Regarding claim 30, Mauldin et al disclose wherein the ultrasound coupling medium is disposed within a container (cavity) adapted to cover a vaginal opening and tissue around the vaginal opening (p.8, ll.20-22, p.22, ll.4-8 – fluid or get can be included in a cavity region within the coupling pad, such as to couple acoustic energy from the transducer to a tissue region). 
The claim as written does not provide a specific structural limitation which causes a container to be specially “adapted to cover” a vaginal opening and tissue around the vaginal opening.  The deformable container of Mauldin et al is “adapted to cover” a vaginal opening and tissue around the vaginal opening because of the deformable nature of the container and the ability to conform to tissue of interest (p.8, ll.20-22, p.22, ll.4-8 – fluid or get can be included in a cavity region within the coupling pad, such as to couple acoustic energy from the transducer to a tissue region, the tissue region in this case being the vagina).  Examiner’s position is the container “adapted to cover a vaginal opening and tissue around the vaginal opening” is directed to the intended use of the coupling pad and does not provide a patentable distinction between Mauldin et al and the claimed invention.  For purposes of compact prosecution, Examiner recognizes Mauldin et al fails to explicitly disclose cover a vaginal opening and tissue around the vaginal opening.
However, Eli teaches in the same medical field of endeavor, cover a vaginal opening and tissue around the vaginal opening ([0117], fig.7; pad 704 create ultrasonic waves that move vertically inward through the vagina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable coupling pad and container which conforms to the tissue surface of Mauldin et al with covering a vaginal opening and tissue around the vaginal opening of Eli as it would provide a coupling pad which provides a structure to direct ultrasonic waves toward the vagina for applications of therapy for the female reproductive system (Eli – [0117]).
Regarding claim 31, Mauldin et al disclose wherein the container is adapted to conform to the subject’s tissue (p.8, ll.20-22, p.22, ll.4-8 – fluid or get can be included in a cavity region within the coupling pad, such as to couple acoustic energy from the transducer to a tissue region). 
Regarding claim 32, Mauldin et al disclose wherein the coupling structure is adapted to engage tissue exterior to the subject’s vagina (p.2, ll.24-27 – the coupling structure is adapted to engage tissue, the tissue in this case being the vagina).
The claim as written does not provide a specific structural limitation which causes the coupling structure to specially “adapted to engage” tissue exterior to the subject’s vagina.  Examiner’s position is the structure of Mauldin et al is “adapted to engage” tissue exterior to the subject’s vagina because of the deformable coupling pad and the adjustable frame including hinges which adjust or conform portions of the assembly to the tissue structure as set forth above (p.2, ll.24-27; p.13, ll.9-15).  Examiner’s position is the coupling structure is “adapted to engage tissue exterior to the subject’s vagina” is directed to the intended use of the coupling pad and does not provide a patentable distinction between Mauldin et al and the claimed invention.  For purposes of compact prosecution, Examiner recognizes Mauldin et al fails to explicitly disclose conforming to tissue around the subject’s vagina and cover a vaginal opening and tissue around the vaginal opening and engage tissue exterior to the subject’s vagina.
However, Eli teaches in the same medical field of endeavor, wherein the coupling structure is adapted to engage tissue exterior to the subject’s vagina ([0117], fig.7; pad 704 create ultrasonic waves that move vertically inward through the vagina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable coupling pad which conforms to the tissue surface of Mauldin et al with engage tissue exterior to the subject’s vagina of Eli as it would provide a coupling pad which provides a structure to direct ultrasonic waves toward the vagina for applications of therapy for the female reproductive system (Eli – [0117]).
Regarding claim 33, Mauldin et al as modified by Eli and Plisek disclose the invention as claimed and discussed above.  Mauldin et al further disclose wherein conformability of the coupling pad to the tissue around the subject and conformability of the coupling pad to the ultrasound transducer face minimizes air pockets between the ultrasound transducer face and the tissue around the subject (conformed to a tissue surface – col.13, ll.7-20, the structure of Mauldin et al is a structural equivalent to that of the claim and provides the same function that “minimizes air pockets”. The claim does not disclose any specifics regarding how the conformability “minimizes air pockets” in such a way that is distinct from Mauldin et al).
Examiner recognizes Mauldin et al fails to explicitly disclose the tissue as being the subject’s vagina.
However, Eli teaches in the same medical field of endeavor, cover a subject’s vagina  ([0117], fig.7; pad 704 create ultrasonic waves that move vertically inward through the vagina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable coupling pad and container which conforms to the tissue surface of Mauldin et al with covering the subject’s vagina of Eli as it would provide a coupling pad which provides a structure to direct ultrasonic waves toward the vagina for applications of therapy for the female reproductive system (Eli – [0117]).
Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
Applicant states Plisek does not disclose the amended features of claim 25 including “wherein conformability of the coupling pad to the tissue around subject’s vagina and conformability of the coupling pad to the ultrasound transducer face allows appropriate energy conduction between the ultrasound face and the tissue around the subject’s vagina”.  Applicant states the coupling pad of Plisek does not conduct energy between the ultrasonic applicator 17 and the tissue, and instead conducts energy between shock wave source 1 and the tissue.  The applicator 17 is used for imaging during shockwave therapy.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the coupling pad “conduct energy between the ultrasonic applicator and tissue”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim discloses “energy conduction between the ultrasound transducer face and the tissue around the subject’s vagina” not “the coupling pad”.
Plisek is relied upon to disclose the main structure comprises a top portion with a first opening (semi-circular recess housing the coupling pad) adapted to receive the coupling structure (coupling pad 7A) and a bottom portion with a second opening (central opening 16) adapted to receive the ultrasound transducer face.  Further, Plisek is not relied upon to disclose an ultrasound therapy transducer. Examiner does note that Plisek discloses the ultrasonic applicator 17 – fig.2, can be any source, for example an electromagnetic shock wave source or a piezoelectric ultrasonic transducer – p.4, last paragraph.
Regarding the limitation “wherein conformability of the coupling pad to the tissue around subject’s vagina and conformability of the coupling pad to the ultrasound transducer face allows appropriate energy conduction between the ultrasound face and the tissue around the subject’s vagina”, this feature is disclosed by Mauldin et al.  Specifically, Mauldin et al disclose ultrasound transducers are coupled to the coupling pad 1020A and 1020B or 1120 as shown in figures 10A, 10B and 11, the coupling pad of the claim is considered to be the deformable coupling pad and frame units of the prior art as well as conformed to a tissue surface – col.13, ll.7-20.  Examiner notes the apparatus of Mauldin et al provides a structural equivalent to provide conformability and the claim does not disclose what is considered “appropriate energy conduction.”  One of ordinary skill in the art would recognize Mauldin et al to allow “appropriate energy conduction” in order to transmit ultrasound therapy in an effective manner to the tissue.  Further, Mauldin et al disclose the structure of the coupling pad as set forth in the claim and would therefore provide the same function of “allow appropriate energy”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793